             Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

CONSTANCE COLLINS, et al.,                       *

        Plaintiffs,                              *

   v.                                            *           Civil Action No. 1:20-cv-01225-PX

TRI-STATE ZOOLOGICAL PARK                        *
OF WESTERN MARYLAND, INC., et al.,
                                                 *
        Defendants.
                                         ***
                                  MEMORANDUM OPINION

        Plaintiffs Constance Collins and People for the Ethical Treatment of Animals, Inc.

(“PETA”), bring this public nuisance action, alleging that the roadside zoo owned and operated

by Defendants Tri-State Zoological Park of Western Maryland, Inc., Animal Park, Care &

Rescue, Inc., and Robert L. Candy (collectively “the Zoo”) violates Maryland’s cruelty to

animals statute, Md. Code, Crim. Law § 10-604, and the Animal Welfare Act, 7 U.S.C. §§ 2131–

2159 (“AWA”), and thus constitutes a public nuisance under Maryland common law. ECF No.

1. Pending before the Court is Defendants’ Motion to Dismiss. ECF No. 14. The Motion is

fully briefed and no hearing is necessary. See Local R. 105.6. For the following reasons,

Defendants’ motion to dismiss is denied.

        I.       Background

        The Court takes the facts plead in the Complaint as true and in the light most favorable to

Plaintiffs. Defendants own and operate a roadside zoo in Cumberland, Maryland. ECF No. 1 ¶¶

11–13. The Zoo houses approximately 110 animals including mammals, birds, and reptiles. Id.

¶ 15. The Zoo exhibits are open to the public for a small admission fee. Id.

        Plaintiffs contend that the Zoo abuses and neglects its animals in violation of Maryland’s
          Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 2 of 14



cruelty-to-animals statute, Md. Code, Crim. Law § 10-604, and the AWA, 7 U.S.C. §§ 2131–

2159. Defendants fail to provide the animals with the most basic of necessities. The animals

are not given proper nutrition or clean water. ECF No. 1 ¶¶ 35–39, 78–89. They instead live on

a diet of commercial cat and dog food, spoiled donations, and baked goods. Id. ¶¶ 82, 84–85,

87–88. At times, the Zoo does not feed the animals at all, and at other times volunteers have

been forced to buy food for the animals when Candy refused to do so. Id. ¶¶ 83, 86.

       Animals also live in dangerous and substandard conditions. ECF No. 1 ¶¶ 40–62, 90–97.

Defendants do not clean the animal enclosures which are littered with rotten food and feces. Id.

¶¶ 47–48. These unsanitary conditions produce noxious smells and significantly increase the

risk of illness for the animals. Id. ¶¶ 49, 51, 53, 57–59. The animal habitats are poorly

constructed, not maintained, and are plagued by structural hazards, resulting in injury and on

occasion, death. Id. ¶¶ 42–43, 60–62. The structures are bereft of any meaningful enrichment or

appropriate opportunities for socialization. Id. ¶ 63–76.

       Defendants do not provide the animals adequate—or sometimes any—veterinary care.

Sick and dying animals are left to suffer instead. ECF No. 1 ¶¶ 23–34. Inadequate veterinary

care at the Zoo has resulted in at least one animal’s—a kinkajou’s—death. Id. ¶ 28. These

failures inflict pain and suffering on the entirety of the Zoo’s inhabitants. Id. ¶¶ 63-77.

       The deplorable conditions at the Zoo are readily apparent to regulatory authorities. Since

2008, the Zoo has received several citations for violations of the AWA. ECF No. 1 ¶¶ 20-21, 22

(citing Tri-State Zoological Park of W. Maryland, Inc., 72 Agric. Dec. 128, 2013 WL

8214620 (U.S.D.A. 2013) (Decision & Order); Tri-State Zoological Park of W. Maryland,

Inc., 71 Agric. Dec. 915, 2012 WL 3877392 (U.S.D.A. 2012) (Decision & Order)).

Additionally, this Court has found after trial that Defendants had committed several violations of



                                                  2
          Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 3 of 14



the Endangered Species Act constituting a “take” of the lions, tigers and lemurs at the Zoo.

PETA v. Tri-State Zoological Park of W. Maryland, 424 F. Supp. 3d 404 (D. Md. 2019). The

trial evidence demonstrated that Defendants’ acts and omissions plainly led to the horrifying

deaths of several protected species. Id. at 408, 420–426. The trial evidence also demonstrated

that Defendants’ mistreatment of the animals constituted all manner of AWA violations. Id. at

412–14.

       Visitors to the Zoo also bear witness to the animals’ suffering. Plaintiff Collins, a New

Jersey resident, visited the Zoo in July 2018. ECF No. 1 ¶¶ 6, 9. Collins derives much personal

pleasure from viewing animals in their natural habitats. Id. ¶¶ 9, 102. During her visit, Collins

became emotionally attached to the animals and experienced the pain of viewing their suffering.

Id. ¶¶ 9, 103–07. So great was Collins’ emotional distress and anguish that she became ill after

the visit. Id. ¶¶ 104–05. Collins decided that she could not return to the Zoo so long as the

animals continued to live in the above-described conditions and set out to improve the animals’

situation. Id. ¶¶ 9, 105–06. In particular, Collins first contacted Allegany County Animal

Control to seek help for the animals. She also alerted media organizations, the U.S. Department

of Agriculture, and PETA about what she witnessed. Her objective was to rectify the Zoo’s

mistreatment of the animals in its care. Id. ¶ 106.

       Plaintiff PETA is an animal welfare organization dedicated to protecting animals from

abuse, neglect, and cruelty. ECF No. 1 ¶ 111. The organization engages in a variety of efforts to

this end, such as educational programming, cruelty investigations, protests, legislative lobbying,

and litigation. Id. ¶ 113. PETA avers that as a result of Defendants’ longstanding animal abuse

and mistreatment, it has been forced to engage in programming and advocacy efforts to eradicate

the mistreatment of animals at the Zoo. Id. PETA must also redirect substantial efforts to



                                                 3
           Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 4 of 14



disabuse the public of the sense that the Zoo is some kind of “refuge” or sanctuary for abandoned

or unwanted animals. Id. at ¶¶ 114–15. PETA has sent staff and volunteers to observe the Zoo’s

mistreatment of the animals, gather the evidence necessary to file formal complaints to

government agencies, and document the Zoo’s mistreatment of the animals on PETA’s website

and other platforms. Id. ¶¶ 116–17. PETA has also been forced to engage in protracted

litigation before this Court to combat Defendants’ abuse and mistreatment of the animals. 1

         On May 14, 2020, Plaintiffs filed the Complaint against Defendants, alleging a single

public nuisance claim. ECF No. 1. Plaintiffs’ liability theory is that the Zoo’s operations violate

Maryland’s animal cruelty statute as well as the AWA, and thus constitute an unreasonable

interference with public morals, justifying equitable relief from this Court. Id. ¶¶ 125-128.

Defendants now move to dismiss the Complaint, principally arguing that the claim fails as a

matter of law, and relatedly, that each Plaintiff lacks standing. ECF No. 14. At this juncture, the

Court finds that Collins maintains standing and that the action, as pleaded, must go forward.

         II.    Standard of Review

         A motion to dismiss under Rule 12(b)(1) for lack of standing challenges the Court’s

power to hear the case. White Tail Park, Inc. v. Stroube, 413 F.3d 451, 459 (4th Cir. 2005); Axel

Johnson, Inc. v. Carroll Carolina Oil Co., Inc., 145 F.3d 660, 661–62 (4th Cir. 1998) (affirming

the district court’s dismissal of the complaint for lack of standing pursuant to Rule 12(b)(1)).

Thus, as a general matter, the Court must determine whether it has jurisdictional standing before

reaching the merits of the case. Jones v. Am. Postal Workers Union, 192 F.3d 417, 422 (4th Cir.

1999).


1
          The Court notes specifically that at trial, PETA investigators testified about their firsthand
observations of the Zoo’s deplorable conditions and the injuries visited on the animals. PETA, 424 F.
Supp. 3d at 410–11 (citing Trial Tr. Vol. 1, 101, 149) (PETA investigators testified that the Zoo “was ‘the
dirtiest’ and ‘worst place’ they had seen.”).
                                                    4
          Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 5 of 14



       A motion to dismiss brought pursuant to Rule 12(b)(6) tests the sufficiency of the

complaint. Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). The Court

accepts “the well-pled allegations of the complaint as true,” and construes all facts and

reasonable inferences most favorably to the plaintiff. See Ibarra v. United States, 120 F.3d 472,

474 (4th Cir. 1997). To survive challenge, a complaint’s factual allegations “must be enough to

raise a right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (citations omitted). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 555) (“[A] plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of a

cause of action’s elements will not do.”). Likewise, the Court need not accept unsupported legal

allegations, see Revene v. Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal

conclusions couched as factual allegations, Papasan v. Allain, 478 U.S. 265, 286 (1986), or

conclusory factual allegations devoid of any reference to actual events, United Black Firefighters

of Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979).

       III.    Analysis

               A.      Standing

       Defendants contend that Plaintiffs lack standing to pursue a Maryland common law

public nuisance claim. “Standing in federal court is a question of federal law, not state law.”

Hollingsworth v. Perry, 507 U.S. 693, 714–15 (2013). Article III of the United States

Constitution makes plain that federal courts are of limited jurisdiction, hearing only live “cases”

and “controversies.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 559 (1992); U.S. Const. art.



                                                  5
          Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 6 of 14



III, § 2. A party’s standing to maintain an action “is an essential and unchanging part of the

case-or-controversy requirement of Article III.” Davis v. FEC, 554 U.S. 724, 733 (2008)

(citations omitted).

        Standing requires that any one Plaintiff demonstrate she has “(1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016) (citing Lujan, 504 U.S. at 560–61). Standing “must be supported in the same way as any

other matter on which the plaintiff bears the burden of proof, i.e., with the manner and degree of

evidence required at the successive stages of the litigation.” Overbey v. Mayor of Baltimore, 930

F.3d 215, 227 (4th Cir. 2019) (citations omitted); see also Bennett v. Spear, 520 U.S. 154, 167–

68 (1997) (quoting Lujan, 504 U.S. at 561). Because Defendants challenge standing “on the

pleadings, [the Court will] accept as true all material allegations of the complaint and construe

the complaint in favor of the complaining party.” Deal v. Mercer Cty. Bd. of Educ., 911 F.3d

183, 187 (4th Cir. 2018) (quoting S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand

at Broadlands, LLC, 713 F.3d 175, 181–82 (4th Cir. 2013)).

        Defendants challenge only the injury-in-fact prong, arguing that Plaintiffs cannot show

they have a “legally protected interest” to bring a public nuisance claim. To show an injury-in-

fact, a plaintiff bears the burden of showing “an invasion of a legally protected interest which is

(a) concrete and particularized, and (b) actual or imminent, not conjectural or hypothetical.”

Lujan, 504 U.S. at 560–61 (internal citations omitted). “[W]here state-created interests are at

issue, state law certainly plays a part in the determination” of a plaintiff’s legally protected

interests. Higdon v. Lincoln Nat. Ins. Co., No. ELH-13-2152, 2014 WL 6951290, at *7 (D. Md.

Dec. 8, 2014). This is so because for “legal rights created under state law,” such as state



                                                   6
          Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 7 of 14



common law claims, a litigant may have “no greater ability to assert” the legal claim in federal

court than it would otherwise enjoy in state court. Gen. Tech. Applications, Inc. v. Exro Ltda,

388 F.3d 114, 118 (4th Cir. 2004). Accordingly, federal courts look to state law to inform “the

‘injury’ a plaintiff may assert to meet Article III requirements.” Higdon, 2014 WL 6951290, at

*7.

       In Maryland, a plaintiff maintains standing to sue for public nuisance only if she has

suffered harm “of a kind different from that suffered by other members of the public exercising

the right common to the general public. . . .” Restatement (Second) of Torts § 821C (Am. L.

Inst. 1979). See also United Food & Com. Workers Int’l Union v. Wal-Mart Stores, Inc., 228

Md. App. 203, 231 (2016). Defendants maintain that neither Plaintiff has made plausible having

suffered any injury of a kind different from any other member of the public. ECF No. 14 at 15–

18. The Court disagrees.

       At a minimum, Collins has specifically averred particularized harm suffered that can be

reasonably inferred as different than the public. Collins “derives personal, recreational,

educational, and aesthetic benefits from being in the presence of animals” and observing them in

humane conditions. ECF No. 1 ¶ 9. As pleaded, the nature of her injury when seeing the extent

of the animals’ mistreatment was “particularly severe”—to the point where she became

physically ill and could not return to the Zoo. Id. ¶¶ 103–105. To corroborate the severity of her

anguish, Collins took several steps to rectify the mistreatment, lending further credence to her

having experienced a special harm or injury. Id. ¶ 106. This is sufficient at this stage to find

that Collins has pleaded a harm different than that experienced by the general public. Cf. Animal

Legal Def. Fund v. Olympic Game Farm, Inc., 387 F. Supp. 3d 1202, 1206 (W.D. Wash. 2019)

(finding similar aesthetic injuries suffered by Plaintiff’s members sufficient to constitute “special



                                                  7
             Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 8 of 14



injury” to satisfy standing on public nuisance claim); Animal Legal Def. Fund v. Lucas, No. 19-

40, 2019 WL 5068531, at *1, 4 (W.D. Pa. Oct. 9, 2019) (same).

        As to the remaining standing requirements, traceability and redressability, each are easily

satisfied. Collins’ injury derives from her visit to the Zoo, and so is fairly traceable to

Defendants’ wrongdoing. Further, Collins intends to return to the Zoo if Defendants’ chronic

mistreatment of the animals ceases, and so her injuries are redressable by the injunctive relief

requested. ECF No. 1 ¶ 110. Because, at a minimum, Collins has demonstrated Article III

standing, the case may proceed. See Maryland Shall Issue, Inc. v. Hogan, 971 F.3d 199, 210

(4th Cir. 2020) (“[S]tanding for one party on a given claim is sufficient to allow a case to

proceed in its entirety on that issue[.]); Md. Ass’n of Health Maint. Orgs. v. Health Servs. Cost

Review Comm’n, 356 Md. 581, 589 (1999) (“Where there exists a party having standing to bring

an action or take an appeal, we shall not ordinarily inquire as to whether another party on the

same side also has standing.”). The motion to dismiss on standing grounds is denied.

        B.       Public Nuisance Claim

        The Court next turns to whether Plaintiffs have stated a viable public nuisance claim

under Maryland law. Maryland has adopted the Restatement on public nuisance which defines

the tort as “an unreasonable interference with a right common to the general public.”

Restatement (Second) of Torts § 821B (Am. L. Inst. 1979); see Tadjer v. Montgomery Cty., 300

Md. 539, 551-52 (1984); State v. Exxon Mobil Corp., 406 F. Supp. 3d 420, 467 (D. Md. 2019).

As articulated in the Restatement, conduct may amount to an unreasonable interference with a

public right if it: (a) “involves a significant interference with the public health, the public safety,

the public peace, the public comfort or the public convenience”, or (b) “is proscribed by a

statute, ordinance or administrative regulation.” Restatement § 821(B). See also Adams v.



                                                   8
           Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 9 of 14



Commissioners of Town of Trappe, 204 Md. 165, 176 (1954) (“It has been held that to engage in

any form of business in [defiance] of laws regulating or prohibiting the business constitutes

nuisance per se…”). Maryland has historically recognized a public nuisance claim where a

defendant’s business operations involve dereliction of public morals. Tadjer, 300 Md. 539, 552

(1984); Whitaker v. Prince George’s Cnty., 307 Md. 368 (1986) (enjoining a “bawdy house” as a

public nuisance); Grace v. Bd. of Liquor License Comm’r for Baltimore City, No. 1389, Sept.

Term 2016, 2018 WL 367852, at *4−*6 (Md. Ct. Spec. App. Jan. 11, 2018) (upholding denial of

liquor license where establishment’s activities constituted a public nuisance). 2 Out of district

courts similarly have found a public nuisance claim exists where the defendant’s business

involves the abuse or mistreatment of animals much like the mistreatment averred here. See

Olympic Game Farm, 387 F. Supp. 3d at 1206−07; cf. Lucas, No. 19-40, 2019 WL 5068531, at

*1, 4.

         When viewing the Complaint facts as true and most favorably to Plaintiffs, the Complaint

has made plausible that Defendants have unreasonably interfered with a right common to the

public as evidenced by their violations of both criminal and civil animal welfare statutes.

Defendants operate a business on the backs of the animals, charging a fee to the public for access

to the exhibits. ECF No. 1 ¶15. As part of that business, Defendants deny the animals adequate

veterinary care, food, water, and shelter. Id. ¶¶17, 21−62; 78−97. The barren environs also

inflict unnecessary psychological and physical pain and suffering on them. Id. ¶¶ 63−77. The



2
         It is also well settled under Maryland law that a private plaintiff may bring a public nuisance
claim, even where the conduct sought to be enjoined is also prohibited by law. See, e.g., Potomac River
Ass’n, Inc. v. Lundeberg Maryland Seamanship Sch., Inc., 402 F. Supp. 344, 358−59 (D. Md. 1975)
(public nuisance action brought by private environmental organization); see also Agbebaku v. Sigma
Aldrich, Inc, No. 24-C-02-004175, 2003 WL 24258219, at *13–14 (Md. Cir. Ct. June 24, 2003) (private
citizen suit); United Food & Com. Workers Int’l Union v. Wal-Mart Stores, Inc., 228 MD. App. 203,
230–32 (2016) (private corporation suit).
                                                    9
         Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 10 of 14



gravity of Defendants’ misconduct is patent and well documented; the Zoo has been sanctioned

repeatedly for violations of animal welfare laws. Id. ¶¶ 19−22. Accordingly, Defendants lack of

care and mistreatment of the animals, as pleaded, violate both the AWA and Maryland’s animal

abuse and neglect statute, and as such, have interfered with public morals as evidenced by the

existence of such protectionist statutes in the first place. ECF No. 1 ¶¶ 19−22, 29−34. See Knox

v. Mass. Soc. for Prevention of Cruelty to Animals, 425 N.E.2d 393, 396 (Mass. App. Ct. 1981)

(citing Commonwealth v. Higgins, 277 Mass. 191, 194 (1931)) (Animal welfare laws are

“directed against acts which may be thought to have a tendency to dull humanitarian feelings and

to corrupt the morals of those who observe or have knowledge of those acts.”); Pa. Soc. for

Prevention of Cruelty to Animals v. Bravo Enterprises, Inc., 237 A.2d 342, 348 (Pa. 1968) (“A

legislative proscription, such as that found in the cruelty to animals statute, is declarative of

public policy and is tantamount to calling the proscribed matter prejudicial to the interests of the

public . . . the essence of a public nuisance.”). The Complaint sufficiently states a public

nuisance claim.

       Defendants respond that public nuisance, akin to a private nuisance claim, requires as a

matter of law interference with property rights or enjoyment of the land. Defendants relatedly

contend that non-resident Plaintiffs cannot maintain a public nuisance claim where the nature of

the harm is one affecting surrounding property and the local community. ECF No. 14 at 13

(citing Rosenblatt v. Exxon Company, USA, 335 Md. 58, 79 (1994)). Defendants are mistaken.

In assessing a public nuisance claim, the Court looks to whether the challenged conduct imposes

“an injury to the public at large or to all who come in contact with it.” Adams, 204 Md. at 170;

see also In re Methyl Tertiary Butyl Ether (“MTBE”) Prod. Liab. Litig., 457 F. Supp. 2d 298,

310 (S.D.N.Y. 2006) (applying Maryland law); Cf. Raynor v. Md. Dep’t of Health & Mental



                                                  10
          Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 11 of 14



Hygiene, 110 Md. App. 165, 191 (1996) (finding a biting ferret a public nuisance). Here,

Plaintiffs aver sufficient facts to make plausible that the Zoo’s operations interfere with the

public morals of the community at large and all who come in contact with the Zoo—including

the Plaintiffs. This is all that is required.

        Defendants next challenge, as they did with standing, that the Complaint fails to aver

plausibly that the Plaintiffs suffered a legally cognizable special injury ECF No. 14 at 16−18.

For the reasons discussed, this argument is unavailing as to Collins. She visited and personally

witnessed the “deplorable conditions” to which the Zoo’s animals are subjected. ECF No. 1 ¶¶

38, 49, 70, 73, 103. Collins “derives personal, recreational, educational, and aesthetic benefits

from being in the presence of animals” and observing them in humane conditions. Id. ¶ 9. After

visiting the Zoo, she “developed aesthetic and emotional connections to many of the animals”

and “experienced particularly severe distress and anguish” at witnessing them in what she

believes to be deplorable conditions and could not return. Id. ¶¶ 9, 103−105. These fall into the

category of aesthetic and recreational injuries recognized in Maryland. See Patuxent

Riverkeeper v. Maryland Dep’t of Env’t, 422 Md. 294, 309 (2011). Cf. Olympic Game Farm,

387 F. Supp. 3d at 1206–07; Lucas, 2019 WL 5068531, at *4. Accordingly, the Complaint states

a claim as to Collins.

        As to PETA, the analysis is less straightforward. PETA avers that its “special injury” is

confined to counteracting the Zoo’s unlawful conduct and correcting public misperceptions of

what constitutes “humane” treatment of animals. ECF No. 1 ¶¶ 114−20, 131. Importantly, as a

private organization, PETA must set forth facts which make plausible that it has suffered some

injury different than that of the general public. Cf. Mayor & City Council of Balt. v. Monsanto

Co., No. RDB-19-0483, 2020 WL 1529014, at *9 (D. Md. Mar. 31, 2020) (noting public



                                                 11
         Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 12 of 14



agencies relieved of burden of proving special injury). This Court has recognized that an

organization may maintain public nuisance actions where it alleges injury to certain public rights,

such as the right to fish and navigate public waterways, in a manner different than the general

public. See, e.g., Potomac River Ass’n, Inc. v. Lundeberg Md. Seamanship Sch., Inc., 402 F.

Supp. 344, 358−59 (D. Md. 1975) (citing Cook v. Normac Corp., 176 Md. 394 (1939)). But

strictly speaking, PETA has not alleged any similar interference with its property rights, the

rights of its members, or any analogous special injury. See Bravo Enterprises, Inc., 237 A.2d at

362 (finding S.P.C.A. averred no special injury “to any greater degree than the general public

when violations of the law relating to cruelty to animals occur.”).

       This Court could find only one out-of-district case addressing whether an animal welfare

association pleaded a special injury sufficient to sustain a public nuisance action. In Animal

Legal Def. Fund v. Olympic Game Farm, the Court concluded that the individual members,

having witnessed the mistreatment and abuse of the animals, conferred a special injury onto the

organization itself. Id. 387 F. Supp. 3d 1202, 1206−07 (W.D. Wash. 2019). Noting that

satisfaction of the special injury requirement is “not a particularly high bar,” the Court found the

“harms alleged by ALDF’s members are sufficiently distinct from the general public,” to survive

challenge. Id. at 1206. See also Lucas, 2019 WL 5068531, at *4–5 (special injury sufficiently

averred for standing purposes based on same special injury theory). PETA, at least at this

juncture, does not pursue this liability theory.

       Nonetheless, Defendants do not directly challenge the theory that PETA does pursue.

Defendants merely argue that PETA’s “voluntary expenditures” are not within the “legally

protected interests” sufficient to state a claim. ECF No. 14 at 17–18. In so doing, Defendants

artificially cabin the nature of PETA’s averred special injuries. But the Complaint, viewed as



                                                   12
         Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 13 of 14



true and most favorably to PETA, also makes clear that the organization has been forced to direct

its programming and advocacy efforts toward eradicating the mistreatment of animals at the Zoo.

ECF No. 1 ¶ 113 (PETA “brings this suit on its own behalf to protect its programs, which have

been perceptibly impaired by Defendants’ actions.”). PETA also has been injured because it

must redirect substantial efforts to disabuse the public that the Zoo is some kind of “refuge” or

sanctuary for abandoned or unwanted animals. Id. at ¶ 115. To counteract what is, in essence,

the Zoo’s fraud on the public, PETA has sent staff and volunteers to observe the Zoo’s

mistreatment of the animals, published the information it gathered about how the animals are

actually mistreated on its website and through other media outlets, submitted complaints to

government agencies regarding the ongoing mistreatment, and pursued lawsuits to mitigate the

ongoing harm to animals—a population that, by definition, cannot seek such relief on their own.

Id. ¶¶ 116–19.

       Defendants’ oversimplification of PETA’s claimed injury as “spending money” simply

does not win the day. Because the averred facts make plausible that the organization has been

forced to take extraordinary measures for the protection of the animals at the Zoo, this Court

cannot so lightly brush aside the question of whether PETA has averred a “special injury”

sufficient to state a public nuisance claim. Thus, at this early stage in the proceeding, the Court

cannot conclude that as a matter of law PETA has failed to make plausible that it has suffered an

injury different than that of general public.

       Accordingly, the Court will permit PETA to go forward as a plaintiff. The Court remains

concerned that in the end, the claim as to PETA may very well extend beyond the legally

protected interests contemplated under Maryland nuisance law. It has already made such

concerns known to the parties by ordering briefing on the propriety of certifying to the Maryland



                                                 13
          Case 1:20-cv-01225-PX Document 29 Filed 01/21/21 Page 14 of 14



Court of Appeals the viability of the public nuisance claim. See ECF No. 23. However, after

reviewing the pleadings on certification, the Court is satisfied that Maryland common law

provides adequate guidance for the Court to allow this case to proceed at this juncture. 3 The

Court also agrees with Plaintiffs that further factual development will aid the question of whether

certification is necessary. At present, the Court concludes that PETA has pleaded specific

injuries that are different in kind from the general public. The motion to dismiss is denied.

        A separate order follows.




                1/21/21                                                             /S/
Date                                                               Paula Xinis
                                                                   United States District Judge




3
         This Court may submit to the Maryland Court of Appeals “question[s] of law certified to it by a
court of the United States . . . if the answer may be determinative of an issue in pending litigation in the
certifying court and there is no controlling appellate decision, constitutional provision, or statute.” Md.
Code Ann., Cts. & Jud. Proc. § 12-603. The Act is designed “to promote the widest possible use of the
certification process[.]” Proctor v. Wash. Metro. Area Transit Auth., 412 Md. 691, 705 (2010) (emphasis
omitted). This is because, when properly used, certification “ensur[es] the correct legal outcome, aid[s] in
judicial economy, and manifest[s] proper respect for federalism.” Sartin v. Macik, 535 F.3d 284, 291 n.6
(4th Cir. 2008). However, federal courts have readily acknowledged that certification may be premature,
and thus not warranted, on an incomplete factual record. See, e.g., Olin Corp. v. Ins. Co. of N. Am., 607
F. Supp. 1377, 1378–79 (S.D.N.Y. 1985) (“certification must arise in a sufficiently developed factual
context to sharply define the legal issues raised.”) (internal citation omitted). After discovery, the parties
may revisit whether PETA’s demonstrated “special injury” presents a question of law best addressed by
the Court of Appeals in the first instance.
                                                     14
